DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5, and 14 are objected to because of the following informalities:
In claims 2, 5, and 14 (line 30), it appears ‘a respective wheel module’ should be ‘the respective wheel module’ as the term is previously introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-7, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahum et al (US Pub 2018/0132965 -cited by applicant) in view of Ross et al (US Pub 2017/0065355 -cited by applicant).
Re claims 1, 5-7, 13, 17: Nahum discloses a patient stabilization system, comprising:
a stabilization base [0037; see box1];
a plurality of wheels mounted to the stabilization base, wherein the plurality of wheels is configured to move the stabilization base along a floor surface of an operating room [0038; see the rollers 2 that move box 1 along the floor of the operating room];
a locking mechanism configured to selectively restrain movement of the stabilization base with respect to the surface [0038; see locking means 12 which fixes base 1 to the surface as it is affixed to patient lying on support 18; alternatively, see Fig 8 with the wheels having conventional caster locks];
a column portion extending upwards from the stabilization base (Figure 8; see proximal portion of arm 6 which extends vertically);
at least one arm, wherein a proximal portion of the at least one arm is coupled to the column portion [0055, Fig. 8; see frame 17 as the arm coupled to column 6]; and
an adaptor coupled to a distal portion of the at least one arm, wherein the adaptor is configured to couple to a patient fixation apparatus secured to an anatomical feature of a patient, and wherein the patient stabilization system is configured to anchor the patient fixation apparatus to the surface in a secured state [0055; see the standard system 19 to lock to the patient head wherein support 18 is fixed to the floor].
Further, the stabilization system is used in a method comprising activating a locking mechanism of a patient stabilization system to anchor the patient stabilization system to a surface [0038; see locking means 12 which is activated to fix base 1 to the surface as it is affixed to patient lying on support 18; alternatively, see Fig 8 with the wheels having conventional caster locks which are activated by pushing up/down on the caster lock]; and anchoring a robot base of a surgical robot system to restrain the movement between the robot base of the surgical robot system and the patient stabilization system [0041; see the robot arm 3 having a base coupled to stabilization base 1 to restrain movement between the two].
Nahum discloses all features including the wheels 2 and modules and locks, but does not disclose the locking mechanism includes a central linear stage that actuates cam links via control cables to simultaneously retract each wheel of the plurality of wheels into a respective wheel module in the secured state, the stabilization base comprises a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module, the plurality of support poles comprises three support poles, and wherein each of the three support poles are disposed proximate a different wheel of the plurality of wheels, or contact between the plurality of support poles and the surface is configured to restrain movement of the stabilization base with respect to the surface. However, Ross teaches of a portable surgical robot wherein the locking mechanism includes a central linear stage that actuates cam links via control cables to simultaneously retract each wheel of the plurality of wheels into a respective wheel module in the secured state [0065, Fig 5C; see the wheel modules 110 wherein the wheels 202 retract into the modules; 0061; an extension lever 460 (a central linear stage) that engages rotational linkage 472 and guide linkage 474 (control cables) which in turn cause translation of the rod 478 (cam link) causes the wheels 202 to retract], the stabilization base comprises a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module [0065; see the legs 480 that are support poles that extend such that the wheels 202 no longer touch the ground surface 600 when the wheels are retracted], the plurality of support poles comprises three support poles, and wherein each of the three support poles are disposed proximate a different wheel of the plurality of wheels (Fig 5C see the legs 480 for each wheel), and contact between the plurality of support poles and the surface is configured to restrain movement of the stabilization base with respect to the surface [0065; see that the legs 480 extend to restrain movement and fix the base to the floor]. It would have been obvious to the skilled artisan to modify Nahum, to incorporate the wheel modules and support poles as taught by Ross, in order to provide a more stable fixation of the stabilization system during a medical procedure.
Re claim 2: Nahum discloses each wheel of the plurality of wheels is mounted in a respective wheel module of a plurality of wheel modules, and wherein the plurality of wheel modules are mounted to the stabilization base (Fig. 8, see the structure between wheels 2 and box 1 which is a wheel module mounted to the base 1).
Re claim 11: Nahum discloses the at least one arm comprises at least one pivot joint [0057; see the frame 17 attachment point to headrest 19 which is a pivot point with 5 dof].
Re claim 14: Nahum discloses a surgical system, comprising:
a stabilization system comprising:
a stabilization base [0037; see box1];
a plurality of wheels mounted to the stabilization base, wherein the plurality of wheels is configured to move the stabilization base along a floor surface of an operating room [0038; see the rollers 2 that move box 1 along the floor of the operating room];
a locking mechanism configured to selectively restrain movement of the stabilization base with respect to the surface [0038; see locking means 12 which fixes base 1 to the surface as it is affixed to patient lying on support 18; alternatively, see Fig 8 with the wheels having conventional caster locks];
a column portion extending upwards from the stabilization base (Figure 8; see proximal portion of arm 6 which extends vertically);
at least one arm, wherein a proximal portion of the at least one arm is coupled to the column portion [0055, Fig. 8; see frame 17 as the arm coupled to column 6]; and
an adaptor coupled to a distal portion of the at least one arm, wherein the adaptor is configured to couple to a patient fixation apparatus secured to an anatomical feature of a patient, and wherein the patient stabilization system is configured to anchor the patient fixation apparatus to the surface in a secured state [0055; see the standard system 19 to lock to the patient head wherein support 18 is fixed to the floor]; and
a surgical robot system utilized in at least a portion of a medical procedure, wherein a robot base of the surgical robot system is anchored with respect to the patient stabilization system [0036; see robotic arm 3 which has a proximal portion base anchored to the stabilization base 1].
Nahum discloses all features including the wheels 2 and modules and locks, but does not disclose a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module. Nahum also does not disclose that the locking mechanism includes a central linear stage that actuates cam links via control cables to simultaneously retract each wheel of the plurality of wheels into a respective wheel module in the secured state. However, Ross teaches of a portable surgical robot wherein the locking mechanism includes a central linear stage that actuates cam links via control cables to simultaneously retract each wheel of the plurality of wheels into a respective wheel module in the secured state [0065, Fig 5C; see the wheel modules 110 wherein the wheels 202 retract into the modules; 0061; an extension lever 460 (a central linear stage) that engages rotational linkage 472 and guide linkage 474 (control cables) which in turn cause translation of the rod 478 (cam link) causes the wheels 202 to retract], the stabilization base comprises a plurality of support poles extending downward from the stabilization base, wherein the plurality of support poles is configured to support the stabilization base in response to retracting each wheel of the plurality of wheels into a respective wheel module [0065; see the legs 480 that are support poles that extend such that the wheels 202 no longer touch the ground surface 600 when the wheels are retracted]. It would have been obvious to the skilled artisan to modify Nahum, to incorporate the wheel modules and support poles as taught by Ross, in order to provide a more stable fixation of the stabilization system during a medical procedure.
Re claims 15, 16: Nahum discloses the surgical robot system is anchored to the surface and to the stabilization system [0055, Fig 8; see the fixation of stabilization system to a patient or the locking of the wheels, which anchors the robot system 3 to the floor surface and to the stabilization system]. 
Re claim 18: Nahum discloses the method includes restraining rotation of at least one pivot joint of the stabilization base, the column portion, the at least one arm, the adaptor, or some combination thereof, such that the patient stabilization system is rigid in the secured state [0057; see the pivot joint between frame 17 and headrest 19, which couples the stabilization system rigidly].
Re claims 19, 20: Nahum discloses the method includes anchoring the surgical robot system to the surface and to the stabilization system [0055, Fig 8; see the fixation of stabilization system to a patient or the locking of the wheels, which anchors the robot system 3 to the floor surface and to the stabilization system]. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum/Rossas applied to claim 1, in view of Johnson et al (US Pub 2017/0215825 -cited by applicant).
Re claim 3: Nahum/Ross disclose all features including the wheels 2, but does not disclose the plurality of wheels comprises omni wheels. However, Johnson teaches of a portable medical system wherein omni wheels are use [0016; see the omni-directional wheels 62]. It would have been obvious to the skilled artisan to modify Nahum/Ross, to use omni wheels as taught by Johnson, in order to provide movement in any direction in an xy plane.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nahum/Ross, as applied to claim 1, in view of Lindel (US 5,742,664 -previously cited).
Re claims 8-10: Nahum/Ross disclose all features except for a column adjustment device configured to adjust a height of the column. However, Lindel teaches of a patient assist handle arrangement including a column adjustment device configured to adjust a height of the column, wherein the device is a hand crank with an internal lead screw, and wherein the internal lead screw comprises a pitch configured to restrain back driving of the internal lead screw (col 4, lines 39-47; see the hand crank 90 that includes shaft 92 and flanges 26, 28 as the lead screw with pitch to strain back driving). It would have been obvious to the skilled artisan to modify Nahum/Ross, to incorporate the hand crank as taught by Lindel, in order to improve positioning of the column relative to the patient via adjustment in more directions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nahum/Ross, as applied to claim 1, in view of Bruns et al (US 4,784,014 -previously cited).
Re claim 12: Nahum/Ross disclose all features except that the pivot joint is a hirth joint. However, Bruns teaches of a robot joint including hirth type gears (see Abstract). It would have been obvious to the skilled artisan to modify Nahum/Ross, to incorporate a hirth joint as taught by Bruns, as such is a well known joint type and would be incorporated to achieve predictable results.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. Applicant has amended the claims and argues that Nahum and Ross do not disclose the ‘central linear stage’ and ‘control cables’. Respectfully, the Examiner disagrees and finds that these components are discloses in Ross in regard to how the wheels are retracted. In particular, an extension lever 460 (a central linear stage) engages rotational linkage 472 and guide linkage 474 (control cables) which in turn cause translation of the rod 478 (cam link) causes the wheels 202 to retract. It is further noted that Applicant provides no specific definition for the terms ‘cables’, ‘stage’, and/or ‘cam link’ and, therefore, these are considered to be the same structural components as the disclosed components as cited in Ross. For example, a ‘central linear stage’ is merely considered to be a structure that serves as a base/attachment portion and which has both a central portion and at least one linear portion. The extension lever 460 in Ross meets this limitation.
The previous drawing objections, 112b rejections, and 112f interpretation of “locking mechanism” is withdrawn due to amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793